Title: To Thomas Jefferson from Brockholst Livingston, 16 November 1807
From: Livingston, Brockholst
To: Jefferson, Thomas


                        
                            Sir,
                            
                            New-York. 16th Novr. 1807—
                        
                        Mr. Hamilton will have the honor of delivering this letter—He is a son of the late Genl. Hamilton—a young
                            gentleman of very promising talents, & very highly esteemed in this city—I take the liberty of recommending him to your
                            notice during his stay in Washington, and to some of those civilities which all strangers receive at your hands. With
                            great respect, I have the honor to be, Sir, 
                  your very obedt. & hble Sert
                        
                            Brockholst Livingston
                            
                        
                    